Citation Nr: 1029525	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2, 1975 to July 24, 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

As addressed more fully below, the Board has rephrased the issues 
on the title page to better reflect the Veteran's contentions on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. § 
7105(a), an appeal to the Board must be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely disagreement 
with the decision (NOD), VA must respond by explaining the basis 
for the decision to the veteran (SOC), and finally the veteran, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In February 2009, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), which redefined the concept of what issues are 
encompassed in a service connection "claim" filed by a 
claimant.  In Clemons, the Court held that the scope of a claim 
must be understood from the viewpoint of a lay claimant who may 
not be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a claim 
is paramount to construing its breadth."  The Court also cited 
the holding in Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007), 
which held that VA must apply a "sympathetic reading" to a lay 
person's pleadings with attention focused upon the symptoms the 
claimant is attempting to service connect.

The Board further notes that a service connection claim involves 
all possible theories of entitlement.  Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005).

The Veteran has perfected an appeal on claims of service 
connection for PTSD and residuals of a head injury.  With respect 
to the PTSD claim, the Veteran underwent a VA examination in 
August 2005 and was diagnosed with PTSD and major depression.  
Thus, the Board has rephrased the issue to include service 
connection consideration for all of the Veteran's psychiatric 
symptoms however diagnosed.

The Board also notes that while the Veteran was afforded a VA 
psychiatric examination in August 2005 and was diagnosed with 
PTSD and major depression, the examiner did not offer an opinion 
as to the etiology of either diagnosed condition and whether or 
not these conditions were due to or caused by military service.

In light of the expanded claim on appeal pursuant to the Clemons 
decision, the Board further finds that a medical opinion is 
necessary to decide the claim of service connection for an 
acquired psychiatric disorder.  As noted above, the Veteran was 
also diagnosed with major depression in addition to PTSD.  

It is also not clear whether adequate VCAA notice has been 
furnished in connection with the personal assault aspects of the 
PTSD claim.  The Board notes that the Veteran was furnished a 
PTSD questionnaire, but it is unclear from the record that 
provisions related to PTSD due to personal assault were included.  
In view of the need to return the case for a VA examination, it 
is appropriate to direct action to ensure compliance with 38 
C.F.R. § 3.304(f)(4) (2009).

With respect to the Veteran's claim for service connection for 
residuals of a head injury, the Veteran testified, in a May 2010 
hearing before the undersigned Veterans Law Judge, that he was 
examined for his head injury in or about 2002 and was told that 
he had damaged nerves in his head.  This examination report is 
not of record.  In addition, the Veteran stated that he currently 
receives treatment for his head condition at VA Medical Center 
Jamaica Plain.  The most recent VA treatment reports are from 
November 2006.  Thus, the RO should obtain the Veteran's most 
recent VA treatment records from VA Medical Center Jamaica Plain.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all treatment records from the VA 
Medical Center in Jamaica Plain and 
associate them with the claims file, 
including any treatment records from or 
about 2002 (when the Veteran alleged he 
underwent an examination of his head and was 
informed that he had damaged nerves in his 
head).  If no records are available, a 
negative response should be associated with 
the claims file.

2.	The RO should furnish the Veteran 
appropriate PTSD personal assault notice as 
required by 38 C.F.R.  § 3.304(f)(4).

3.	The Veteran should also be afforded a 
psychiatric examination for the purpose of 
determining the etiology of his current 
psychiatric disorder(s), if any.  The 
examiner should review the contents of the 
entire claims files, along with a copy of 
this remand, and obtain relevant history 
from the Veteran.  Following the 
examination, the examiner should express 
opinion on the following questions:

a)	what is the diagnosis, or diagnoses, of 
any current psychiatric disorder(s), if 
any;

b)	whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder first manifested during the 
Veteran's periods of active service from 
July 2, 1975 to July 24, 1975, whether a 
psychosis became manifest within one year 
from discharge from a period of active 
service, and/or (if possible) whether any 
currently diagnosed psychiatric disorder 
is causally related to events during a 
period of active service.

The examiner's opinion must address all 
psychiatric diagnoses of record, to 
include whether the Veteran manifests 
PTSD and major depression.  A detailed 
rationale must be included with the 
examiner's medical conclusions.

4.	Then, readjudicate the Veteran's claims on 
appeal.  If the claims remain denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and the applicable period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





